ANDERSON, J. —
To constitute actionable negligence, there must be not only causal connection between the negligence complained of and the injury -suffered, but the injury suffered must be by a natural and unbroken: sequence — without intervening efficient cause — • so that, but for the negligence of the defendant, the injury would not have occurred. It must not only be a cause, but it must be the proximate- — that is, the direct and immediate, efficient — cause of the injury.” — West*617ern R. R. v. Mutch, 97 Ala. 194, 11 South. 894, 21 L. R. A. 316, 38 Am. St. Rep. 179; M. & C. R. R. v. Christian Co., 146 Ala. 404, 41 South. 17; Decatur Car Co. v. Mahaffey, 128 Ala. 242, 29 South. 646; Cooley on Torts, § 69, Sherman & Red. on Neg. § 26; Wharton on Neg. 26. Each count of the complaint charges negligence to the defendant for permitting an accumulation of water in the road, while the injury sustained is averred to have been caused by the action of the horse while plaintiff tvas assisting him to get up,.and Avhich occurred after plaintiff had safely alighted from the wagon, and was the result of a subsequent independent act of the plaintiff. The cases relied upon by the plaintiff (Birmingham R. R. v. Hinton, reported in 141 Ala. 606, 37 South. 635, and again in 40 South. 988, and Liming v. Ill. Cen. R. R., 47 N. W. 66, 81 Iowa, 246), do not benefit his complaint. In each of said cases the injuries sustained were burns f-iom fires negligently started by defendants. Here the injury to the plaintiff was not the proximate cause of the defendant’s alleged negligence, but Avas the result of a subsequent intetwem'ug cause.
The trial court properly sustained the demurrers to the complaint, and the judgment is affirmed.
Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.